Citation Nr: 1511962	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the claim on appeal.

In her April 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board and was scheduled for the requested hearing in September 2014.  However, the Veteran contacted the RO in August 2014 and stated that she would be unable to attend the hearing.  She did not request rescheduling of the hearing.  Accordingly, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for chronic lymphocytic leukemia as secondary to exposure to herbicides while serving in Thailand.  Specifically, in her October 2011 notice of disagreement, the Veteran reported that she was stationed in the Korat Royal Thai Air Force Base (RTAB) from October 1973 to April 1974 and herbicides were sprayed to defoliate the perimeters.  In her April 2013 substantive appeal, she further reported that although her military occupation specialty (MOS) was not listed as security, she came in direct contact with herbicides while performing her duty at the base and its perimeter and that the herbicide is considered to be an airborne spray and not just pinpointed to a specific area.

The Veteran's DD-214 Form does not explicitly list any service in Thailand during active military service.  However, the claims file contains a Request and Authorization for Temporary Duty with the military dated in October 1973.  The temporary duty assignment states that the Veteran was ordered to go from the Myrtle Beach AFB, South Carolina to Korat RTAFB (Royal Thai Air Force Base) in Thailand for temporary duty of "JCS Difected Deployment (Constant Guard VI)."  Service treatment records dated in January 1974 and March 1974 also show that the Veteran was treated at the U.S. Air Force Hospital in Korat RTAFB, Thailand.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

Although the Veteran provided statements as to the approximate date, location and nature of the alleged exposure of herbicides, the RO determined that the information required to verify Agent Orange exposure in Thailand during military service is insufficient to send to the JSRRC or the National Archives and Records Administration (NARA) after receiving a response from the National Personnel Records Center (NPRC) that the Veteran's service personnel or medical records were not available.  See July 2012 NPRC response.  To date, the RO has not requested further information pertaining to the Veteran's Thailand military service and whether she was exposed to herbicides in such location.  Thus, this case must be remanded for that development to be completed in order to determine whether the Veteran was exposed to Agent Orange in Thailand.  On remand, further information should be solicited to determine the nature of the Veteran's claimed herbicide exposure in Thailand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Kona, Hawaii dated from January 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  Contact the Veteran and request that she provide detailed information concerning her allegations of herbicide exposure in Thailand, including the description of her duties, and nature of herbicide exposure.

3.  Comply with the evidentiary development noted in M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (q), as well as updated development procedures contained in VBA Fast Letter 09-20.  Specifically, verify whether the Veteran was exposed to herbicides while serving on land in Thailand during active military service.  Contact the appropriate entity, to include the JSRRC, NPRC, and/or DOD in order to make this determination.

4.  The RO must perform all follow-up indicated, document negative responses and refer to the service department for assistance where necessary.  Notify the Veteran of the results of the records requests.  If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile, the RO must make a formal finding to that effect.  When records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e) (2014).  The Veteran and her representative must then be given an opportunity to respond.

5.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

